Order entered March 10, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01272-CR

                                   SOKHAN SIM, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 296-82427-2013

                                           ORDER
       On December 31, 2014, this Court granted appellant a ten-day extension of time to

provide proof he had paid for the reporter’s record and we ordered court reporter LaTresta

Ginyard to file the reporter’s record within forty days. On January 29, 2015, we received

appellant’s verification that he had prepared proof of payment on January 9, 2015, but had

inadvertently not filed the proof. Despite the fact that Ms. Ginyard has received payment, to

date, she has neither filed the reporter’s record nor communicated with the Court regarding the

status of the record.

       Accordingly, we ORDER court reporter LaTresta Ginyard to file the complete reporter’s

record, including all exhibits admitted into evidence, by MARCH 31, 2015. If the complete
reporter’s record is not filed by the date specified, the Court will utilize the available remedies,

including order that Ms. Ginyard not sit as a court reporter until the record is filed in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court; LaTresta Ginyard,

court reporter; and to counsel for all parties.

                                                       /s/     LANA MYERS
                                                               JUSTICE